UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8074


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM LEWIS HINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:93-cr-00258-MOC-7)


Submitted:   April 25, 2013                     Decided: April 29, 2013


Before AGEE and    WYNN,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Lewis Hinson, Appellant Pro Se.   Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina;
Robert J. Higdon, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William   Lewis      Hinson       appeals    the     district   court’s

order denying relief on his 18 U.S.C. § 3582(c)(2) (2006) motion

for reduction of sentence.           We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.                United States v. Hinson, No.

3:93-cr-00258-MOC-7 (W.D.N.C. June 25, 2012).                   We dispense with

oral   argument   because      the    facts    and     legal    contentions     are

adequately    presented   in    the    materials       before    this   court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                         2